U.S. v. Brown



IN THE CASE OF
UNITED STATES, Appellee
v.
Timothy A. BROWN, Lance Corporal
U.S. Marine Corps, Appellant
 
No. 98-0251
Crim. App. No. 96-1443
United States Court of Appeals for the Armed
Forces
Argued November 18, 1998
Decided May 11, 1999

SULLIVAN, J., delivered the opinion
of the Court, in which GIERKE and EFFRON, JJ., joined. COX, C.J., filed
an opinion dissenting in part and concurring in the result. CRAWFORD, J.,
filed an opinion concurring in the result.

Counsel
For Appellant: Major Stephen
D. Chace, USMC (argued).
For Appellee: Major Mark
K. Jamison, USMC (argued); Colonel Kevin M.Sandkuhler, USMC,
and Captain Paul D. Kovac, USMC (on brief).
Military Judges: R. K. Fricke
and J. L. Gant

 

THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE PUBLICATION.

 

Judge SULLIVAN delivered the opinion of the Court.
During December of 1995 and February of 1996,
appellant was tried by a special court-martial composed of members at Camp
Pendleton, California. Contrary to his pleas, he was found guilty of one
specification of wrongfully using methamphetamine, in violation of Article
112a, Uniform Code of Military Justice, 10 USC § 912a. The members
sentenced appellant to a bad-conduct discharge, 4 months confinement, forfeiture
of $583.00 pay per month for 6 months, and reduction to the lowest enlisted
grade. On June 19, 1996, the convening authority approved this sentence.
The Court of Criminal Appeals affirmed in an unpublished opinion dated
October 31, 1997.
This Court, on April 28, 1998, granted review
on the following two issues of law:




I
WHETHER THE MILITARY JUDGE ERRED WHEN HE INSTRUCTED
THE MEMBERS ON DELIBERATE AVOIDANCE WHERE THE EVIDENCE DID NOT SUPPORT
SUCH AN INSTRUCTION.

II
WHETHER THE MILITARY JUDGE COMMITTED PLAIN
ERROR WHEN HE INSTRUCTED THE MEMBERS THAT THEY COULD CONSIDER APPELLANTS
NONJUDICIAL PUNISHMENT FOR UTTERING WORTHLESS CHECKS TO ASSESS HIS CHARACTER
FOR TRUTHFULNESS.



We hold that the military judge erred in giving
a "deliberate avoidance" instruction, but that such error was harmless.
See
generally United States v. Newman, 14 M.J. 474 (CMA 1983).
We further hold that no plain error occurred as a result of the trial judges
instruction that appellants prior nonjudicial punishment (NJP) could be
used to impeach his credibility. See United States v. Trimper,
28 M.J. 460 (CMA 1989).
Evidence in the record of trial shows that
appellant was a 21-year-old Marine with 3 years of active duty service.
It was uncontroverted that, with the exception of one NJP for writing worthless
checks, in violation of Article 134, UCMJ, 10 USC § 934, appellant
had a good military record and military reputation. The charged drug offense
allegedly occurred during the Memorial Day weekend of 1995, when appellant
visited his best friend, Lance Corporal (LCpl) Frank Tellez, at his home
in Riverside, California.
The record further shows that, on the evening
of May 28, 1995, appellant accompanied LCpl Tellezs brother Jamie to a
club, and later to a party at the house of Jamies friend, Dave Gallusha.
Most people at the party were drunk, but appellant remained sober. Appellant
met Gallusha for the first time at this party. LCpl Tellez previously had
told appellant that he did not approve of Jamies long-haired friends,
and that some of them were drug users. LCpl Tellez did not accompany appellant
to Gallushas party.
The party continued into the early morning,
and appellant complained that he was very tired and had to drive back to
Camp Pendelton for duty the next morning. Appellant testified that he asked
Gallusha if he had "No-Doz," or anything like it. Gallusha left the room,
returned with a bottle labeled "No-Doz," took two pills out of the bottle,
and gave them to appellant. Appellant and Jamie testified to Gallushas
words that the pills were "No-Doz," that he should take them, and that
they would wake him up.
After appellant took the pills, he drove back
to Camp Pendelton. He stated that the pills made him feel "peppy," that
his hands shook, and that he could not sleep that morning. Four days later,
on June 2, there was a command-authorized unit urinalysis, and appellants
urine tested positive for amphetamine/methamphetamine. He had an amphetamine
concentration of 2454 nanograms per milliliter, and 10573 nanograms per
milliliter of methamphetamine. Appellant does not dispute the accuracy
of the tests or the results.
In its case-in-chief, the Government presented
documents from the Naval Drug Screening Lab, a stipulation of fact, and
the expert testimony of Dr. Czarny. He testified that the high concentration
of amphetamine found in appellants urine could not be explained by a single
ingestion 4 days prior to the urinalysis. He asserted that, because of
the rapid rate that the substance is removed from the body, it would have
taken a near fatal dose to get such a high reading 4 days later. He opined
that the results indicated a more recent use within 24 hours, or a chronic
use of the methamphetamine.
Appellants defense consisted of his strong
military record and innocent ingestion. He presented three members of his
chain of command who testified to their opinion of his military character
and character for truthfulness. In addition, Jamie and LCpl Tellez testified
that appellant was not a drug user, and appellant testified that he ingested
the methamphetamine when he innocently believed he took "No-Doz."
Prior to deliberations, the judge sua
sponte informed counsel that he intended to instruct the members
on the theory of deliberate avoidance. Defense counsel objected on the
grounds that the issue was not raised by the evidence. Nonetheless, without
making findings of fact or conclusions of law, the judge ruled that he
was "inclined to give [the] instruction."

The military judge then instructed the members
as follows:
 

Deliberate avoidance. I have instructed you
that the accused must have known that the substance he used was methamphetamine
or amphetamine. You may not find the accused guilty of this offense unless
you believe beyond a reasonable doubt that the accused actually knew he
used methamphetamine/amphetamine.
The accused may not, however, willfully
and intentionally remain ignorant of a fact important and material to the
accuseds conduct in order to escape the consequences of criminal law.
Therefore, if you have a reasonable doubt that the accused actually knew
that the substance he used was methamphetamine -- I am going to use that
term, we both know that it applies equally to amphetamine/methamphetamine,
or of a contraband nature but you are nevertheless satisfied beyond
a reasonable doubt that (l) the accused did not know for sure that
the substance was methamphetamine/amphetamine or of a contraband nature;
(2) the accused was aware that there was a high probability the substance
was methamphetamine or of a contraband nature and; (3) the accused deliberately
and consciously tried to avoid learning that, in fact, the substance was
of a contraband nature, then you may treat this as the deliberate avoidance,
positive knowledge.
Such deliberate avoidance of positive knowledge
is the equivalent of knowledge. In other words, you may find that the
accused had the required knowledge, if you find either that the accused
actually knew the substance used was methamphetamine or amphetamine or
deliberately avoided that knowledge, as I have defined that term to
you.
However, it is very important and I emphasize
that knowledge cannot be established by mere negligence, foolishness or
even stupidity on the part of the accused. The burden is on the prosecution
to prove every element of this offense including that the accused actually
knew that the substance he used was methamphetamine or amphetamine.
Consequently, unless you are satisfied beyond
a reasonable doubt that the accused either had actual knowledge that the
substance was methamphetamine/amphetamine or of a contraband nature or
that the accused deliberately avoided that knowledge, as I have defined
that term, then you must find the accused not guilty.



Concerning the second granted issue, certain portions
of appellants service record book were admitted into evidence as part
of his defense case-in-chief. This included a prior NJP for "dishonorably
fail[ing] to maintain sufficient funds" in his checking account between
the period of January to March 1994.
Appellant introduced evidence of his NJP during
the merits portion of his trial, apparently to bolster his good military
character defense. He later testified that his brother wrote him a check
which bounced, and therefore, he had problems with his own checking account
when his checks also bounced. In addition, the judge permitted the defenses
military character witnesses to give their opinions of appellants character
for truthfulness, and one elaborated on his opinion in light of his knowledge
of the NJP.
During trial, the judge twice instructed the
jury that the NJPs relevance was limited to appellants military character
and the members assessment of the witnesses credibility and opinions.
Before deliberations, the judge again instructed the panel members that
they could consider the NJP as evidence of appellants military character
and character for truthfulness. Appellant did not object to these jury
instructions prior to deliberations on findings, and he was ultimately
found guilty of the charged offense.
___ ___ ___
Our starting point in resolving the first granted
issue is Article 112a, the UCMJ provision that appellant was charged with
and found to have violated. It prohibits the "wrongful" use of a controlled
substance, which both this Court and the President agree requires a "knowing"
use of a contraband drug. See United States v. Ford, 23 M.J.
331, 333 (CMA 1987); para. 37c(5), Part IV, Manual for Courts-Martial,
United States (1995 ed.). Here, the military judge instructed the members
that this element of the charged offense could be satisfied by evidence
that appellant "deliberately avoided" knowledge that the substance he consumed
was methamphetamine or amphetamine. See Newman, 14 M.J. 474;
para. 37c(11), supra; cf. para. 3-76. 1d, Note 8, Military
Judges Benchbook at 3-154.4 (Dept. of the Army Pamphlet 27-9 (May 1982,
Update memo 4, 5 May 1993)) ("deliberate avoidance" instruction).
A military judge clearly has authority to instruct
the members on the elements of proof required for a finding of guilty.
See
generally Arts. 26(a) and 51(b) and (d), UCMJ, 10 USC §§
826(a) and 851(b) and (d); RCM 801(a)(5) and 920(a), Manual,
supra.
However, he may not instruct the members in such a way that the will of
Congress is ignored or diluted concerning the requirements of guilt provided
in the UCMJ. See generally Parker v. Levy, 417 U.S.
733 (1974); see RCM 920(e)(1) and (7) ("Instructions on findings
shall include . . . such other explanation or directions as may be necessary
and which are properly requested by a party or which the military judge
determines, sua sponte, should be given."). Nevertheless, this Court has
approved "deliberate ignorance" instructions in court-martial cases where
the Government is required to show the knowing use of drugs.
United
States v. Newman, supra.
A "deliberate avoidance" instruction has been
referred to as a "deliberate ignorance," a "conscious avoidance," a "Jewell,"
and an "ostrich" instruction. See 1 E. Devitt, C. Blackmar,
M. Wolff, and K. OMalley, Federal Jury
Practice and Instruction § 17:09 at 670 (4th ed. 1992).
The Second Circuit recently described how this legal fiction works:



A conscious avoidance charge, such as the
one employed by the district court, instructs the jury that it can infer
knowledge by the defendant of a particular fact if the defendant intentionally
decides to avoid knowledge of that fact. See United States v.
Rodriguez, 983 F.2d 455, 457-58 (2d Cir. 1993). The rationale for the
conscious avoidance doctrine is that "a defendants affirmative efforts
to see no evil and hear no evil do not somehow magically invest him
with the ability to do no evil." United States v. DiTommaso, 817
F.2d 201, 218 n.26 (2d Cir. 1987). Accordingly, the giving of this charge
is proper "where a defendant has claimed lack of some specific aspect
of knowledge necessary to conviction but where the evidence may be construed
as deliberate ignorance." United States v. Boothe, 994 F.2d 63,
69 (2d Cir. 1993) (quoting United States v. Lanza, 790 F.2d 1015,
1022 (2d Cir.), cert. denied, 479 U.S. 861, 107 S. Ct. 211, 93 L. Ed. 2d
141 (1986)). Moreover, the evidence must allow a rational juror to conclude
"beyond a reasonable doubt that the defendant was aware of a high probability
of the fact in dispute and consciously avoided confirming that fact." Rodriguez,
983 F.2d at 458.



United States v. Adeniji, 31 F.3d 58, 62
(2d Cir. 1994). This explanation comports with our case law and the law
of most federal and state jurisdictions. See generally United
States v. Newman, supra; United States v. Lara-Velasquez,
919 F.2d 946, 951 (5th Cir. 1990); 1 W. LaFave and A. Scott,
Substantive
Criminal Law § 3.05 at 307-09, quoting Model Penal Code §
2.02(7).
The granted issue, of course, asks whether
the "deliberate avoidance" instruction given by appellants trial judge
was warranted by the evidence admitted in this case. Our decision in Newman
does not clearly delineate our standard of appellate review for this question.
However, the general rule in the other federal courts of appeal is that
the judges decision to instruct is reviewed for an abuse of discretion,
with all inferences from the evidence of record to be drawn in the Governments
favor. See United States v. Farouil, 124 F.3d 838, 843 (7th
Cir. 1997). Some evidence must have been admitted which permits an inference
of deliberate avoidance, i.e., that "the defendant was subjectively
aware of a high probability of the existence of the illegal conduct; and
. . . the defendant purposely contrived to avoid learning of the illegal
conduct." Lara-Velasquez, supra at 951; see United
States v. Posada-Rios, 158 F.3d 832, 875 (5th Cir. 1998).
We conclude that the evidence of record in
this case, viewed to the Governments benefit, does not reach this high
plateau. It shows that appellant met Gallusha for the first time that evening.
It also shows that he was informed Jamies friends, in general, were "disreputable,"
and that some were drug users. However, only LCpl Tellez knew that Gallusha
was an occasional marijuana smoker. Moreover, appellant testified without
contradiction that he was not informed and had no knowledge of Gallushas
drug use. He also testified that he saw no drug use that evening by Gallusha
or other guests at the party. Finally, there was no evidence that Gallusha
discussed the topic of drugs with appellant or offered him any contraband
earlier that evening. At best, the record establishes a very low probability
that appellant was aware he might be ingesting contraband drugs when he
consumed Gallushas capsules. Cf. United States v. Wilson,
134 F.3d 855, 868-69 (7th Cir. 1998)(700 pounds of trash bags
loaded in truck and knowledge of past shady dealings); United States
v. Soto-Silva, 129 F.3d 340, 345 (5th Cir. 1997)(evidence
that accused socialized with, traveled with, and handled drug money for
known drug dealer).
In addition, there was no showing that appellant
deliberately contrived to avoid knowledge of the nature of the pills he
ingested. Admittedly, the record shows appellant willfully took a capsule
from a civilian suspected by others to be a drug user. Nevertheless, it
is uncontroverted that appellant asked for "No-Doz"; that Gallusha returned
with a bottle labeled "No-Doz"; and that Gallusha took two pills out and
gave them to appellant. Gallusha also told appellant to take the pills
to wake up. These words and actions suggest no calculation on appellants
part or conspiratorial arrangement with Gallusha to secure methamphetamine
under the guise of receiving "No-Doz." Cf. United States v. Bornfield,
145 F.3d 1123, 1129-30 (10th Cir. 1998). In sum, the total circumstances
evidenced in this record did not warrant a "deliberate avoidance" instruction.
See
United States v. Baron, 94 F.3d 1312, 1318 (9th Cir.
1996) (no evidence that accused, rather than a reasonable person, had his
suspicion aroused concerning drug trafficking); Lara-Velasquez,
supra
at 952 (total evidence must be reviewed to determine whether instruction
warranted).
Nevertheless, we need not reverse appellants
conviction. It is well-established that the erroneous giving of a "deliberate
avoidance" instruction does not per se require reversal of
a conviction secured after such an instruction has been given. See
Newman, 14 MJ at 479. However, such an error may be constitutional
in nature, as pointed out recently by the Sixth Circuit in United States
v. Mari, 47 F.3d 782, 785 (6th Cir. 1995), as follows:



The danger of a deliberate ignorance instruction,
as stated by the Eighth and Ninth Circuits, is that it could cause a
jury to convict on the basis of negligence. E.g., United
States v. Barnhart, 979 F.2d 647, 651 (8th Cir. 1992); United
States v. Sanchez-Robles, 927 F.2d 1070, 1073 (9th Cir.
1991). These Circuits reason that a jury might misunderstand the instruction
and convict a defendant based on what he should have known rather than
on what he did know, "thereby relieving the government of its constitutional
obligation to prove the defendants knowledge beyond a reasonable doubt."
Barnhart,
979 F.2d. at 652; see also United States v. Murrieta-Bejarano,
552 F.2d 1323, 1325 (9th Cir. 1977).



See also United States v. Covington,
133 F.3d 639, 645 (8th Cir. 1998). Accordingly, we must consider
whether there was a reasonable possibility that the members found appellant
guilty of violating Article 112a on the basis of negligent conduct.
In resolving this question, we initially note
that the challenged "deliberate avoidance" instruction in this case contains
an express caveat to the members that "knowledge cannot be established
by mere negligence, foolishness or even stupidity on the part of [appellant]."
See
Mari, 47 F.3d at 785 (gravamen of erroneous instruction is that
accused may be convicted on basis of negligence); Covington,
supra
at 645 n.6. In addition, the members were instructed that they were only
to consider the alternative theory of "deliberate avoidance" if they had
"a reasonable doubt that [appellant] actually knew that the substance he
used was methamphetamine. . . ." Clearly, sufficient evidence of knowledge
existed in this case. See Ford, 23 M.J. 331; see generally
Adeniji, 31 F.3d at 63-64; Mari, supra at 785-87,
citing Griffin v. United States, 502 U.S. 46 (1991).
Finally, the only defense evidence attacking
the Governments case on actual knowledge was completely refuted by additional
testimony from the Government witness, Doctor Czarny. He testified that
an almost lethal dose of drugs would have been required to render the test
results admitted in this case consistent with appellants story of unknowing
ingestion 4 days earlier. See Adeniji, supra (overwhelming
evidence of knowledge negates prejudice from erroneously given deliberate
ignorance instruction); cf. Baron, 94 F.3d at 1319 (reversal
appropriate where Government evidence of knowledge is not overwhelming
and there was significant possibility of prejudice). In these circumstances,
we find no reasonable possibility of prejudice from the erroneous instruction.

II
The second granted issue concerns the instruction
of the military judge that the members could consider certain defense evidence
on the question of appellants untruthfulness. See Mil.R.Evid. 608(b),
Manual, supra. The evidence in question was a service record book
entry, which stated:



940331. Viol Art. 134, UCMJ: In that LCpl
Brown did, on or about 15 Jan 94, make and utter to MWR a certain check,
in words and figures as follows, to wit: SNM did between 15 Jan 94 to 15
Mar 94 write several worthless checks to MWR aboard Camp Pendleton with
a total of $1,479.41, and did thereafter dishonorably fail to maintain
sufficient funds. Awd red to PFC, forf $466.00 pay per mos for 2 mos (total
forf $932.00) and 45 das restr/45 das extra duty to run concurrently. Susp
for a period of 6 mos $466.00x2 (total susp $932.00), 21 das restr and
21 das extra duty. Awd at BN CO (Lt. Col.) NJP on 940331. Rpt. by RUC 11180
UD # 066. Dtd 940405. Not Appealed.



The service record book otherwise contained entries
showing exemplary military service by appellant.
As noted above, appellant actually introduced
the NJP, whose use as credibility evidence is now challenged on appeal.
It was offered by defense counsel prior to findings and without requesting
limitation as to its use. The military judge admitted this evidence of
appellants service record, and subsequently stated on two occasions that
it could be considered on "his military character" and also as "a means
. . . to test [his] credibility" as a witness and the opinion of others
as to his credibility. Defense counsel made no objection to this use of
the evidence at these times, or when the military judge discussed his findings
instruction with him. Finally, the military judge, again without defense
objection, gave the following instruction on findings:



Evidence of a prior NJP has been entered
for the limited purpose of considering Lance Corporal Browns entire military
record and character for truthfulness. You may not consider this evidence
for any other purpose. And you may not conclude from this evidence that
this accused is a bad person or has criminal tendencies and that he therefore
committed the offense charged. That has to do with evaluating his military
character and truthfulness.



RCM 920(c) provides: "Each party shall be given
the opportunity to be heard on any proposed instruction on findings before
it is given." RCM 920(f) further provides:
 



Waiver. Failure to object
to an
instruction . . . before the members
close to deliberate constitutes
waiver of the objection in the
absence of plain error. The
military judge may require the
party objecting to specify [in] what
respect the instructions given
were improper. The parties shall
be given the opportunity to be
heard on any objection outside the
presence of the members.
(Emphasis added.)



Thus, appellants claim was forfeited unless he
shows the military judges instruction was plain error. See United
States v. Powell, 49 M.J. 460 (1998) (current military rule of plain
error); see also United States v. Olano, 507 U.S.
725, 733 (1993)(distinguishing waiver from forfeiture).
On this question, we note that the Government
concedes it was error for the military judge to instruct the members that
the prior NJP for worthless checks could be considered in assessing appellants
character for truthfulness. It reasons that, since this crime does not
involve deceit or falsity, but rather bad faith or gross negligence, Mil.R.Evid.
608(b) precluded its use on the credibility question. Nevertheless, it
contests appellants argument of substantial prejudice, and it asserts
that this instructional error did not prejudice any of his substantial
rights. Art. 59(a), UCMJ, 10 USC § 859(a). We agree.
In this regard, we first note that the defense
introduced this evidence and, despite repeated opportunities to do so,
failed to request any limitations on its use. Clearly, defense counsels
demonstrated lack of concern with the trial judges instruction suggests
it was considered a matter of little consequence at appellants trial.
See
United States v. Causey, 37 M.J. 308, 311 (CMA 1993), quoting
United
States v. Grandy, 11 M.J. 270, 275 (CMA 1981). Second, appellant explained
the cause of his worthless checks in terms of a family mix-up on the distribution
of insurance proceeds, and he asserted that he immediately repaid these
checks. The admission of this uncontradicted evidence clearly marginalized
the impact of the trial judges instruction on appellants credibility.
See
United States v. Taylor, 44 M.J. 475, 480 (CMA 1996). Finally, we
agree with the Government that appellants character for truthfulness was
not the critical issue in this case. Instead, it was the probability of
his particular innocent ingestion testimony. Moreover, the prosecution
presented overwhelming scientific evidence, unrebutted by the defense,
that the defense theory was factually improbable, if not impossible. See
United States v. Williams, 47 M.J. 142, 144 (1997); see also
United States v. Jackson, 38 M.J. 106, 111 (CMA 1993), cert. denied,
510 U.S. 1112 (1994) (erroneous failure to give limiting instruction not
plain error where it concerns matters which are not outcome determinative);
United
States v. Murphy, 33 M.J. 248, 249 (CMA 1991). In these circumstances,
we find no plain error.
The decision of the United States Navy-Marine
Corps Court of Criminal Appeals is affirmed.
 
 
COX, Chief Judge (dissenting in part and concurring
in the result):
I respectfully disagree that the military judge
erred in giving the "deliberate avoidance" instruction in this case. Appellant
acknowledged the ingestion of a substance that was designed to keep him
awake. The only question was whether or not he knew the substance was a
controlled one that could not lawfully be ingested without a proper prescription.
Accepting the expert testimony in a light most favorable to the Government,
appellant consumed methamphetamine/amphetamine within 24 hours of the test.
Appellant also admitted that the consumption of the substance 4 days earlier
made his hands shake, made him feel "peppy, " and made it difficult for
him to sleep the following morning. He further admitted that he received
at least two pills from his friend's acquaintance.
Under these circumstances, a rational finder
of fact could conclude that appellant ingested one of the pills on the
night he received them and the other shortly before the urinalysis. In
such a situation, even if we give appellant the benefit of the evidence
and determine that he was justifiably ignorant of the nature of the drug
on the night he received the pills, his failure to ascertain the true nature
of the drug before he took the second pill was willful, deliberate, and
reckless. The instruction was proper under this scenario.
Of course, the finders of fact in this case
were perfectly free to disbelieve appellant's testimony and evidence, and
to conclude that appellant willfully and knowingly ingested a controlled
substance known to contain properties to keep one awake, the exact properties
of methamphetamine. See 1997 Methamphetamine Control Strategy of
Arizona("Meth is an equal opportunity destroyer")(visited Mar. 5, 1999)
<http://www.antimeth.com/about_meth.htm>.
 
 
CRAWFORD, Judge (concurring in the result):
I concur in the result as to Issue I, finding
any error to be harmless.
I agree that the standard of review is whether
the judge abused his discretion in giving the "deliberate avoidance" of
knowledge instruction. However, "deliberate" is a misnomer. One may avoid
knowledge intentionally, recklessly, or negligently. See §
2.02(7), ALI Model Penal Code, reprinted in ALI Model Penal
Code and Commentaries 227 (1985) ("When knowledge of the existence of a
particular fact is an element of an offense, such knowledge is established
if a person is aware of a high probability of its existence, unless he
actually believes that it does not exist.").
Neither our case law nor other federal case
law is as clear as the majority indicates. See generally
Robin Charlow, Wilful Ignorance and Criminal Culpability, 70 Tex.
L. Rev. 1351 (1992); Frans J. Von Kaenel, Willful Blindness: A Permissible
Substitute for Actual Knowledge Under the Money Laundering Control Act?,
71 Wash. U. L. Q. 1189 (1993); Jonathan L. Marcus, Model Penal Code
§ 2.02(7) and Willful Blindness, 102 Yale L. J. 2231 (1993). Whether
there exists this avoidance of knowledge under any of these standards depends
on the reliability of the evidence presented.
We need not resolve the question of whether
the circumstantial evidence in this case does or does not establish either
a deliberate or reckless avoidance of knowledge. Urine testing of appellant
established an amphetamine concentration of 2454 nanograms per milliliter,
and 10573 nanograms per milliliter of methamphetamine. Additionally, appellant
testified that, after he took two pills from a bottle labeled "No-Doz,"
he felt peppy, his hands shook, and he could not sleep that morning. A
stipulation of fact established that the high concentration of methamphetamine
found in appellants urine could not be explained by a single ingestion
4 days prior to the urinalysis. Thus, there is ample evidence to reject
the testimony set forth by appellant as to the two pills coming out of
a "No-Doz" bottle. Under such circumstances, appellant demonstrated at
least a reckless disregard as to what kind of pills he consumed.
I agree that, given the facts in this case,
if there was error, it was harmless.
Home
Page  |  Opinions| 
Daily Journal  
|  Public
Notice of Hearings